1    reasonably assure the defendant’s appearance as required and the safety or

2    any person or the community [18 U.S.C. § 3142(e)(2)].

3          The Court finds that no condition or combination of conditions will

4    reasonably assure:

5                 ‫ ܈‬the safety of any person or the community.

6          The Court has considered the following:

7          (a) the nature and circumstances of the offense(s) charged, including

8          whether the offense is a crime of violence, a Federal crime of terrorism,

9          or involves a minor victim or a controlled substance, firearm, explosive,

10         or destructive device;

11         (b) the weight of evidence against the defendant;

12         (c) the history and characteristics of the defendant; and

13         (d) the nature and seriousness of the danger to any person or the

14   community.

15   See 18 U.S.C. § 3142(g) The Court also considered all the evidence adduced

16   at the hearing, the arguments of counsel, and the report and

17   recommendation of the U.S. Pretrial Services Agency.

18         The Court bases its conclusions as to danger to the community on the

19   following:

20                ց     Criminal history includes a 2014 misdemeanor conviction

21   for obstruction of a public officer, a 2014 felony conviction for first degree

22   burglary, a 2017 conviction for felon in possession of a firearm, and a 2017

23   conviction for misdemeanor assault.

24                ց     In November 2020, Defendant was released on his own

25   recognizance by the Los Angeles County Superior Court with GPS tracking

26   and Pretrial Supervision for a violation that occurred on May 3, 2020.

27   Defendant was arrested on May 3, 2020, for evading a peace officer. The

28   Indictment in this matter alleges that he possessed a firearm and

                                              2
1    ammunition in February 2021, which was during the period of supervision

2    referenced above.

3          It is therefore ORDERED that Defendant Jancy Huntley Hutchins be

4    detained until trial. The defendant will be committed to the custody of the

5    Attorney General for confinement in a corrections facility separate, to the

6    extent practicable, from persons awaiting or serving sentences or being held

7    in custody pending appeal. The defendant will be afforded reasonable

8    opportunity for private consultation with counsel. On order of a Court of the

9    United States or on request of any attorney for the Government, the person

10   in charge of the corrections facility in which defendant is confined will deliver

11   the defendant to a United States Marshal for the purpose of an appearance in

12   connection with a court proceeding. See 18 U.S.C. § 3142(i).

13   Dated: May 6, 2021
14
15                                  _______________________________
16                                  PATRICIA DONAHUE
                                    UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28
                                             3
